El Juez Asociado Señoe Aldeey,
emitió la opinión del
tribunal.
Esta apelación ba sido interpuesta por haberse negado la Corte de Distrito de Humaeao a expedir un auto de mandamus contra la Corte Municipal de San Lorenzo.
*906Alegó el apelante en sn petición de mandamus que está denunciado en esa corte municipal por un delito de acome-timiento y agresión con circunstancias agravantes; que el día que estaba celebrándose el juicio de tal denuncia decla-raron tres testigos de cargo; que al ser llamado otro testigo de cargo manifestó el marshal que ese testigo y otro más habían sido citados y habían comparecido pero que se habían marchado, y que entonces el apelante solicitó' de la corte qüe lo absolviese perentoriamente por insuficiencia de la prueba, pero que la corte se negó a absolverlo y ordenó la suspensión del juicio hasta otro día. La víspera de este día fue presen-tada la solicitud de mandamus.
No cita el apelante precepto legal alguno que haga obli-gatoria la-absolución en un caso como el presente. Nosotros no la conocemos. Por esto y porque una absolución por in-suficiencia de la prueba es consecuencia del ejercicio por la corte de su facultad discrecional en la apreciación de ella; porque las cortes tienen facultad discrecional para suspender los juicios, y porque el auto de mandamus es improcedente para regular' la discreción judicial, debemos confirmar la resolución apelada.